SUMMARY ORDER
Plaintiffs-appellants Timothy and Diosa Williams appeal from the March 22, 2004, judgment of the district court, entered following a jury trial, awarding Timothy Williams $10,000 in damages for injuries he suffered when he was hit by a forklift operated by an employee of defendantappellee Home Depot USA, Inc. (“Home Depot”). The jury’s total award of $20,000 in damages was reduced by its finding that Williams was 50% liable for his injuries. The district court precluded the jury from considering the Williams’ claim for lost earnings, and the jury found in favor of Home Depot on the remainder of the Williams’ claims. We assume familiarity with the facts and proceedings, as well as with the issues raised on appeal.
We read the Williams’ briefs to raise the following arguments: (1) the delay in bringing the Williams’ case to trial violated their Fifth Amendment rights to due process; (2) the jury erred in not apportioning all liability to Home Depot; (3) the district court erred by not submitting Timothy Williams’ lost earnings claim to the jury; (4) the Williamses received ineffective assistance of counsel; (5) Home Depot violated discovery orders by not producing evidence concerning its compliance with state and federal safety regulations; (6) the district court exhibited bias and prejudice against the Williams; (7) Timothy Williams’ testimony was impaired by the medication he was taking; and (8) the district court erred in denying the Williams’ motions for judgment as a matter of law, pursuant to Fed.R.Civ.P. 50(b), and to set aside the jury verdict and order a new trial, pursuant to Fed.R.Civ.P. 59. *281We have thoroughly considered all of the appellants’ arguments and the record below. We find no error in the district court’s rulings and no basis for overturning the jury’s verdict. Accordingly, the judgment of the district court is hereby AFFIRMED. Home Depot’s motion for sanctions based on the excessive number of motions filed in this court by the Williamses is DENIED without prejudice to renewal should they resume filing such motions.